Citation Nr: 1711993	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-18 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for hypertension claimed as the result of herbicide exposure.

2. Entitlement to service connection for a sleep disorder to include obstructive sleep apnea.

3. Entitlement to a disability evaluation in excess of 50 percent for the Veteran's posttraumatic stress disorder (PTSD).

4. Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).

5. Entitlement to a TDIU on an extraschedular basis for the period prior to December 17, 2012.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to November 1973.  The Veteran served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Atlanta, Georgia Regional Office (RO), which, in pertinent part, denied both service connection for hypertension and sleep apnea and an increased disability evaluation for the Veteran's PTSD.  In July 2012, the RO denied TDIU.  In April 2014, the RO, in pertinent part, granted a temporary total rating under the provisions of 38 C.F.R. § 4.29 for the Veteran's PTSD for the period from December 9, 2013 to March 1, 2014.  

In February 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.

In March 2015, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to a TDIU on an extraschedular basis for the period prior to December 17, 2012, is being remanded to the Agency of Original Jurisdiction and is discussed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1. The Veteran's hypertension did not manifest during service or to a compensable degree within a year thereafter; has not been continuous since service separation; was not caused by any in-service disease, injury, or event during service; and is not due to or aggravated by a service-connected disability.

2. The Veteran's sleep apnea did not manifest during service; was not caused by any in-service disease, injury, or event during service; and is not due to or aggravated by a service-connected disability.

3. Prior to June 17, 2013 and as of March 1, 2014 the Veteran's PTSD manifest with symptoms including depression, intrusive thoughts, concentration and memory difficulties, anxiety, irritability, and sleep impairment, causing occupational and social impairment with reduced reliability and productivity.

4. From June 17, 2013 to December 9, 2013, the Veteran's PTSD manifest with symptoms including suicidal ideation, depression, anxiety, and irritability, causing occupational and social impairment with deficiencies in most areas.

5. The Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.



CONCLUSIONS OF LAW

1. The criteria for the award of service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria for the award of service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3. The criteria for an evaluation in excess of 50 percent for PTSD prior to June 17, 2013 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2016).

4. The criteria for an evaluation of 70 percent, but no greater, for PTSD from June 17, 2013 to December 9, 2013 have been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2016).

5. The criteria for an evaluation in excess of 50 percent for PTSD as of March 1, 2014 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2016).

6. The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam War will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The diseases presumptively associated with herbicide exposure are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

Finally, service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310. 

Hypertension

The Veteran contends he is entitled to service connection for hypertension.

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Concerning the question of in-service disease or injury, service treatment records do not reflect a diagnosis of or treatment for hypertension or high blood pressure readings.  The Veteran, on a September 1973 report of medical history, denied any history of high or low blood pressure.  On a concurrent service separation medical examination, his blood pressure was 110/80.  Thus, the Veteran's blood pressure reading at service separation does not meet VA's definition of hypertension, and a diagnosis of hypertension was not provided by the medical examiner at that time or at any time during service.  

At his Board hearing the Veteran testified that he recalled having elevated blood pressure in service although he did not recall being diagnosed with hypertension.  The Board finds that the Veteran's separation examination is entitled to significant probative weight as objective testing at that time did not show hypertension.  Further, despite the Veteran's recollection, his service treatment records do not show any elevated blood pressure readings in service.  In addition, even the Veteran's own recollection is that he was not diagnosed with hypertension in service.  The Board finds that a preponderance of the evidence weighs against finding that the Veteran's hypertension onset in service.

The Board further finds that hypertension did not manifest to a compensable (10 percent) degree within a year of service separation.  The Veteran was not diagnosed with hypertension until decades after service separation, and he has not claimed a diagnosis of hypertension within a year of service separation.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  At his June 2008 general medical examination the Veteran reported onset of hypertension in 2005.  The Board concludes the Veteran's hypertension did not manifest to a compensable degree within a year of service separation. 

Presumptive service connection for hypertension based on herbicide exposure in Vietnam is also not warranted as hypertension is not among the diseases listed in 38 C.F.R. § 3.309(e).  

The Board further finds that a preponderance of the evidence is against finding that the Veteran's hypertension was caused by the Veteran's service or caused or aggravated by any service-connected condition.

The May 2016 VA examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by service.  The examiner noted the Veteran had normal blood pressure on his 1973 separation examination.  The examiner specifically opined that the Veteran's hypertension was not caused by his presumed in-service herbicide exposure.  The examiner stated that hypertension is considered to be a natural part of what is seen in the general population and the Veteran's hypertension has developed gradually over many years.  The examiner further opined that the Veteran's hypertension was not caused by his PTSD or other service-connected disabilities and cited to medical treatises to support the opinion.  Finally, the examiner opined that the Veteran's hypertension has not been aggravated beyond its baseline level of severity by any service-connected condition.  The examiner noted that the Veteran's medical records indicate that the Veteran's blood pressure has been stable from 2000 to present.  

The June 2008 VA examiner also opined that there is no apparent association between the Veteran's essential hypertension and his PTSD.

To the extent that the Veteran himself has opined that his hypertension is related to his service or caused or aggravated by his service-connected disabilities, the Board finds that the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  An opinion as to the etiology of the hypertension would require knowledge of the complexities of the cardiovascular system and the various causes of hypertension, and would involve objective clinical testing that the Veteran is not competent to perform.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds the opinion of the 2016 VA examiner to be entitled to the greatest probative weight as the examiner reviewed the file, considered the Veteran's contentions and provided rationales for the opinions offered. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

Based on the forging, the Board finds a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.


Sleep Disorder

The Veteran contends he is entitled to service connection for a sleep disorder.

Treatment records reflect that the Veteran was diagnosed with sleep apnea in 2007 after a sleep study.  He underwent another sleep study in 2008 at the VA and was again diagnosed with sleep apnea.

At his June 2008 VA compensation and pension examination the Veteran reported his sleep disorder onset in 1997, with a history of increased fatigue, lack of energy, snoring, and gasping for air.  

At his February 2015 Board hearing the Veteran testified he began having trouble sleeping 20 or 30 years ago, noting problems with nightmares and intrusive thoughts.  He reported it became a noticeable problem two or three years after service.  During the latter part of his service he said he would snore or wake up because he was having difficulty breathing.

The Veteran's service treatment records do not reflect any complaints of sleep troubles.  On his September 1973 report of medical history the Veteran denied frequent trouble sleeping.

The Board finds that a preponderance of the evidence is against finding that the Veteran's sleep apnea onset in service.  While at his Board hearing the Veteran suggested he began snoring and having trouble breathing at the end of his service, at his 2008 VA examination he reported an onset in 1997.  Further, the Veteran himself denied frequent trouble sleeping at his separation from service, and post-service medical records do not reflect complaints or a diagnosis of sleep apnea until 2007.  The Board finds the contemporaneous medical records, particularly the Veteran's own denial of trouble sleeping at his separation from service, to be the most probative as to the onset of the Veteran's sleep apnea.  The Board further notes that a person, by reason of being unconscious at the time of sleeping, has limited ability to competently testify based on personal observation as to what occurs while they are asleep, to include snoring and difficulty breathing.  Further, the Veteran, as a lay person, does not have the education, training, or experience to self-diagnose sleep apnea.  Jandreau, 492 F.3d at 1376-77. 

The Board further finds that the most probative evidence does not support that the Veteran's sleep apnea was caused by his service or any of his service-connected conditions.

Presumptive service connection for sleep apnea based on herbicide exposure in Vietnam is also not warranted as sleep apnea is not among the diseases listed in 38 C.F.R. § 3.309(e).  

There is further no evidence that the Veteran's sleep apnea is related to presumed herbicide exposure or any other aspect of his service, to include any of his service connected disabilities.  To the extent that the Veteran himself has so opined, the Board finds that the Veteran does not have the education, training , or experience to offer an opinion as to etiology of sleep apnea.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

The June 2008 VA examiner opined that there is no apparent association between the Veteran's sleep apnea and his PTSD.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for sleep apnea, the benefit of the doubt doctrine does not apply, and the claim is denied.

Increased Rating for PTSD

The Veteran contends that he is entitled to a rating in excess of 50 percent for PTSD.  The Veteran has a 50 percent rating for the entire period on appeal with the exception of from December 9, 2013 to March 1, 2014.  During that period a temporary 100 percent rating was in effect. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

The Veteran's PTSD is rated under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  

Under Diagnostic Code 9411, a 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association.  38 C.F.R. § 4.130.  The fourth edition of the manual (DSM-IV) contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Board finds that the Veteran is not entitled to a rating in excess of 50 percent for the period on appeal prior to June 17, 2013 or as of March 1, 2014 but  is entitled to an increased, 70 percent rating from June 17, 2013 to December 9, 2013.

The Veteran's June 2008 VA examination suggests the Veteran's daytime and nighttime PTSD symptoms are well-controlled by medication.  The examiner stated that the Veteran does not have sleep impairment, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal or suicidal thoughts, or episodes of violence.  He was also noted to have good impulse control and normal memory.  However, the Board notes that at his VA sleep disorder examination the same month the Veteran reported occasional nightmares, flashbacks, and night sweats.  VA treatment records in 2008 and 2009 reflect that the Veteran was seen for medication management, reporting he was satisfied with his medications and not indicating any specific complaints.  He reported keeping busying renovating his house, noted he was involved in a relationship, and had adopted a dog.  
In February 2010 the Veteran's VA treatment record indicate he reported increased stress due to family issues, the death of his dog, problems with his significant other, and money problems.  On a September 2010 VA suicide prevention risk assessment screening the Veteran reported nightmares or intrusive thoughts and feeling number or detached from others, activities, or his surroundings, but denied thoughts about death or killing himself and denied depression. 

VA treatment records suggest a worsening of symptoms in 2011, with the Veteran reporting in April 2011 that he had broken up with his girlfriend and was staying with relatives.  He reported serious depression, increased startle response, intrusive thoughts, feelings of guilt, flashbacks, nightmares, trouble sleeping, negative self-esteem/image, and trouble understanding/concentrating/remembering.  He also reported he had engaged in isolation in the past 30 days.  In August 2011 he reported depression, anxiety, and irritability but reported a continued good relationship with family.

On his January 2012 VA examination the Veteran reported recurrent thoughts of combat, recurrent nightmares, feeling detached from others, problems sleeping, and irritability.  The examiner noted PTSD symptoms included anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, and irritability and anger.  The examiner stated that the Veteran's PTSD symptoms are in the mild to moderate range, causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which the Board notes is the criteria for a 30 percent rating.

An October 2012 VA treatment note indicates that the Veteran reported serious depression, serious anxiety or tension, trouble understanding, concentrating or remembering; and trouble controlling violent behavior.  He denied suicidal ideation.  That report notwithstanding, in November 2012 the Veteran was seen twice and noted to have organized and linear thought process, fair judgement, normal speech, and intact cognition.  Treatment records from November 2012, December 2012, January 2013, and February 2013 all reflect that the Veteran was appropriately dressed and groomed, oriented, with normal speech, and fair insight and judgement.  He also repeatedly denied suicidal ideation.  Thus, despite the Veteran's subjective report of a number of "serious" symptoms in October 2012, the observations of VA medical professionals during that time period do not suggest the Veteran's functionality was so impaired as to more closely approximate the criteria for a 70 percent rating.  

The Board acknowledges all the symptoms reported by the Veteran during this period and recognizes the record does suggest some worsening of symptoms beginning in 2010.  However, the Board finds that the Veteran's condition overall reflects that the nature and severity of the Veteran's PTSD symptoms causes at most occupational and social impairment with reduced reliability and productivity.  Records reflect that despite his PTSD symptoms the Veteran had been involved in a romantic relationship, maintained relationships with relatives, and worked on continued home renovations.  The record does not reflect reports of his PTSD symptoms causing occupational and social impairment of a level more closely equating to a 70 percent rating.

However, the Board does find that the Veteran's mental health condition worsened during the period beginning June 17, 2013 up to his December 9, 2013 in-patient treatment such that a 70 percent rating is warranted for that period.  On June 17, 2013 the Veteran was taken to the emergency department after expressing suicidal ideation.  He was noted to be experiencing an exacerbation of his depressive symptoms due to an increase in life stressors causing him to feel overwhelmed.  He reported home remodeling issues, legal problems, and family members' health problems were all contributing to his depression.  In July 2013 he reported increased anxiety since the death of a close family member.  At an August 2013 substance use disorder outpatient session the Veteran reported he was recently at the hospital due to racing thoughts that got out of control.  The Board finds that giving the Veteran the benefit of the doubt the evidence indicates that the Veteran experienced an exacerbation of his PTSD symptoms such that it resulted in occupational and social impairment with deficiencies in most areas, warranting a 70 percent rating for the period beginning June 17, 2013 to December 9, 2013 when the Veteran entered a residential treatment program for PTSD and is already in receipt of a 100 percent rating.  

The Board does not find that a 100 percent rating is warranted for the period beginning June 17, 2013 to December 9, 2013 as the Veteran's PTSD symptoms did not cause total occupational and social impairment during that time.  Even during that period VA treatment records note that the Veteran was oriented, his speech normal, his thought process coherent and goal-directed, and insight and judgment fair.  Even considering the symptoms the Veteran had at the time, the evidence does not reflect that they were so frequent or severe to result in total occupational or social impairment.  Rather, with respect to the Veteran's occupational functioning, the record reflects that the Veteran has been unemployed since 2003, although he has not consistently related his unemployment to his PTSD symptoms.  At his June 2008 VA examination the Veteran reported he was laid off from work in 2003 and indicated that he may look for part-time employment but is limited due to back pain.  The VA examiner opined that the Veteran's PTSD symptoms would not interfere with his ability to be gainfully employed.  In fact, at that time the VA examiner opined that the Veteran's symptoms are controlled by medication.  Subsequently, on his September 2011 application for TDIU the Veteran reported he is unable to work due to his PTSD.  In February 2015 the Veteran's treating VA psychiatrist listed unemployability as a symptom of the Veteran's PTSD, but also opined that the Veteran's PTSD causes only occupational and social impairment with reduced reliability and productivity.  Although the Veteran has been unemployed, the Board finds that the evidence does not reflect that his PTSD has caused his unemployment.  While the record supports that the nature and severity of the Veteran's PTSD symptoms would likely cause some occupational impairment, the record does not reflect the symptoms cause total occupational impairment.  

Socially, at his June 2008 VA examination the Veteran reported he had help from friends and relatives in renovating his house.  He also reported he is volunteering, is in a romantic relationship, and is close to some of his relatives.  In February 2010 he reported problems with his girlfriend, but also reported having a good relationship with family, including siblings and cousins.  In January 2012 he reported having a girlfriend.  In June 2013 he reported an increase in life stressors and stated that he does not have close friends or family in the area with whom he can confide.  The mental health notes around this time indicate that because of his mother death he wished to establish a closer connection with some of his relatives.  Treatment records also reflect he reported being in a romantic relationship at that time, although it was described as chaotic and a stressor in its own right.  At his April 2014 VA examination the Veteran reported he enjoys socializing with a few friends.  

While the 2014 and 2015 records are clearly after this period, they provide insight into the Veteran's functioning.  Specifically, the record as a whole does not support that the Veteran was totally socially or occupationally impaired at any period, to include the period.  Rather, the Veteran retained some social and occupational functioning and was able to have relationships with family members and some friends, serve as caregiver, and able to focus on some tasks.  

From December 9, 2013 to March 1, 2014 the Veteran is in receipt of a 100 percent rating, the highest rating possible.  Thereafter, the Veteran currently has a 50 percent rating.  The Board finds that the Veteran is not entitled to a rating in excess of 50 percent as of March 1, 2014.
 
In April 2014 the Veteran was afforded a VA examination at which the examiner opined that Veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, which the Board notes equates to a 30 percent rating.  The examiner indicated that the Veteran's PTSD symptoms include anxiety, chronic sleep impairment, and disturbances of mood and motivation.  At the examination the Veteran reported he enjoys socializing with a few friends, fishing, attending church, going on walks, reading, and listening to music.  The examiner noted that the Veteran's in-patient treatment records indicated improvement, although the Veteran denied improvement.  The examiner noted that the in-patient records noted that he socialized while in the dorm and actively participated in social events on a frequent basis, including group exercise, bingo, and a Super Bowl party.  The examiner observed that the Veteran was neatly dressed, was oriented, and maintained good eye contact on examination.  The examiner opined the Veteran has only mild to moderate functional impairment due to his PTSD.

In February 2015 the Veteran's VA treating psychiatrist completed a disability benefits questionnaire, opining that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity, which the Board notes is the criteria for a 50 percent rating.  The Veteran was noted to have the following symptoms due to his PTSD: depressed mood; anxiety; suspiciousness; panic attacks weekly or less often; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; flattened affect; impaired judgment; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances; impaired impulse control; and persistent delusions or hallucinations.  

The Board notes that the Veteran's treatment records do not reflect reports of persistent delusions or hallucinations, nor was it noted on the Veteran's VA compensation and pension examination the following month.  The Veteran did report sometimes hearing things that aren't there at his February 2015 Board hearing.  

Also at his February 2015 Board hearing the Veteran reported he has problems with memory loss and concentration, has panic attacks several times a week, gets irritable easily, avoids crowds, and sometimes has thoughts of hurting himself or others, noting he had had such thoughts in the past few months as a result of a relationship break-up.  

The March 2015 VA examiner indicated the Veteran's has the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, flattened affect, difficulty understanding complex commands, impaired judgment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, and impaired impulse control.  The examiner also opined that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity, the criteria for a 50 percent rating.  The examiner stated that the Veteran was polite and personable on examination.

VA treatment records throughout 2015 reflect that the Veteran was consistently appropriately groomed for weather, had good eye contact, normal motor activity, cooperative behavior, clear speech, no memory problems, appropriate attention and judgment, impulse control within normal limits, and logical and coherent thoughts. There was noted not to be evidence of perceptual disturbances and the Veteran denied suicidal or homicidal thoughts.

The Board finds that the record overall reflects that the Veteran's PTSD has caused no worse than occupational and social impairment with reduced reliability and productivity prior to June 17, 2013 or since March 1, 2014.

With respect to the Veteran's occupational functioning, as noted above, the record reflects that the Veteran has been unemployed since 2003, although he has not consistently related his unemployment to his PTSD symptoms.  At his June 2008 VA examination the VA examiner opined that the Veteran's PTSD symptoms would not interfere with his ability to be gainfully employed and opined that the Veteran's symptoms are controlled by medication.  Subsequently, on his September 2011 application for TDIU the Veteran reported he is unable to work due to his PTSD.  In February 2015 the Veteran's treating VA psychiatrist listed unemployability as a symptom of the Veteran's PTSD, but also opined that the Veteran's PTSD causes only occupational and social impairment with reduced reliability and productivity.  As noted above, although the Veteran has been unemployed, the Board finds that the evidence does not reflect that his PTSD has caused his unemployment.  While the record supports that the nature and severity of the Veteran's PTSD symptoms would likely cause some occupational impairment, the Board finds that it can most accurately be described as reduced reliability and productivity for the period prior to June 17, 2013 and since March 1, 2014.  For example, the March 2015 VA examiner noted the Veteran would experience anxiety within most work settings, but opined that his symptoms overall would cause only reduced reliability and productivity.  Although the Veteran's treating VA psychiatrist in February 2015 listed "unemployability" as a symptom of the Veteran's PTSD, he too opined that the Veteran's condition overall would cause only occupational impairment with reduced reliability and productivity.  Thus, the Board finds that the evidence of the Veteran's occupational impairment does not support a rating in excess of 50 percent.

Socially, as described above, the Veteran retains some relationship with his relatives.  He also has reported having a girlfriend at times. During the April 2014 VA examination the Veteran reported he enjoys socializing with a few friends.  Thus, the evidence reflects that the Veteran at least for a period maintained a romantic relationship, has consistently maintained relationships with family, and has also reported having friends, the evidence suggests that his PTSD symptoms at most cause difficulty in establishing and maintaining effective relationships, but do not cause an inability to do so, supporting a 50 percent, but no greater, disability rating.

The Veteran's GAF scores also do not support a rating in excess of 50 percent.  On VA examination in June 2008 the Veteran was assigned a GAF score of 70.  VA treatment records include a GAF score of 65 in November 2008 and a GAF score of 60 in February, July, and October 2009 and February 2010.  At his January 2012 VA examination he was assigned a GAF score of 63.  VA treatment records include a GAF score of 60 and 62 in August 2012, a GAF score of 60 in September 2012, a GAF score of 58 in October 2012, GAF scores of 58 and 60 in November 2012; and a GAF score of 60 in December 2012.  GAF scores between 61 and 70 are assigned when there are some mild symptoms or some difficulty in social, occupational, or school functioning while GAF scores between 51 and 60 are assigned when there are moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Thus, the Veteran's scores between 58 and 70 support no more than a 50 percent rating.  

The Veteran had one lower GAF score of 43 assigned in August 2011 upon his first visit to a different VA location for mental health treatment.  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms or any serious impairment in social, occupational, or school functioning.  Notwithstanding that score, the Board finds that the Veteran's functioning, even during that time does not more closely approximate the criteria for a 50 percent rating.  At the August 2011 VA appointment the Veteran reported being depressed, anxious, and irritable.  He reported getting agitated easily.  He indicated he was in a relationship, but stated that he did not live with the person and they were having problems.  He reported having a good relationship with family.  He denied suicidal or homicidal thoughts, hearing voices, and sleep problems.  His score on a depression screening suggested mild depression.  The Veteran indicated that his depression makes it somewhat difficult for him to function.  The examiner noted the Veteran was appropriately groomed; had normal eye contact; cooperative behavior; no abnormal movements; normal and spontaneous speech; depressed mood; an appropriate but blunted affect; logical, coherent, and goal-directed thought process; no delusional thoughts; fairly intact memory; and fair insight and judgment.  The Board finds that considering the nature and severity of the Veteran's symptoms, a greater than 50 percent rating is not warranted based on his overall functioning.

Based on the forgoing, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for the period on appeal prior to June 17, 2013 or as of March 1, 2014 but  is entitled to an increased, 70 percent rating from June 17, 2013 to December 9, 2013.

TDIU

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran is currently service connected for PTSD, evaluated as 50 percent disabling prior to June 17, 2013, 70 percent disabling from June 17, 2013, 100 percent disabling from December 9, 2013 and 50 percent disabling from March 1, 2014; diabetes mellitus, evaluated as 20 percent disabling from March 29, 2012; bilateral upper extremity peripheral neuropathy, evaluated as 20 percent disabling for each extremity from December 17, 2012; and bilateral lower extremity peripheral neuropathy, evaluated as 10 percent disabling for each extremity from December 17, 2012; and congestive heart failure, evaluated as 100 percent disabling from January 5, 2015.  The Veteran has had a combined rating of 50 percent prior to March 29, 2012; 60 percent from March 29, 2012; 80 percent from December 17, 2012; 90 percent from June 17, 2013; 100 percent from December 9, 2013; 80 percent from March 1, 2014 and 100 percent from January 5, 2015.  Therefore, the Veteran meets the schedular rating criteria for TDIU as of December 17, 2012.

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor that takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2012); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

On his September 2011 application for TDIU the Veteran reported he is unable to work due to his PTSD.  He reported he had completed two years of college, and had most recently worked as an air conditioning technician ending in August 2002.  In his February 2015 application for TDIU he also reported he had worked for about eight years as a machine operator, worked for a year in maintenance, and had last worked for five months in plumbing ending in May 2003.  

At his February 2015 Board hearing the Veteran reported he last worked as an air conditioner technician in 2003.  He reported his concentration and memory difficulties, stress headaches, and the fact that he becomes easily agitated all affect his current ability to work.

At his March 2015 VA examination the Veteran reported he had past work experience in construction and warehouse type work as well as an air conditioning technician.

At his November 2013 VA examination, the examiner noted that the Veteran's diabetic peripheral neuropathy would hinder his previous employment in construction.  The examiner noted that gripping, handling, and carrying materials would be harder to do as a result of his peripheral neuropathy.

The March 2015 VA examiner opined that the Veteran would experience anxiety within most work settings.  The Veteran's VA treating psychiatrist in February 2015 listed "unemployability" as a symptom of the Veteran's PTSD, although he also indicated that the Veteran's PTSD caused only "occupational and social impairment with reduced reliability and productivity."

On a December 2014 disability benefits questionnaire with respect to his heart conditions, a VA nurse practitioner noted the Veteran's report of being easily fatigued and short of breath with minimal exertion, including lifting heavy items, and prolonged walking and standing.  The nurse practitioner opined he would require frequent rest periods with exertional activities.  

On his March 2015 VA heart examination the Veteran was noted to experience dyspnea and fatigue with activities such as walking one flight of stairs, pushing a lawn mower, or doing heavy yard work such as digging.  

The December 2015 Aid and Attendance examination noted no restrictions form the upper extremities and indicated he was independent in self-care and other activities of daily living and also noted no limitations from the lower extremities but noted he wore a brace and uses a cane. 

The Board finds that the evidence supports that the Veteran's service-connected conditions, considering his physical limitations due to his diabetic peripheral neuropathy, as well as his functional limitations caused by his PTSD, render the Veteran unemployable.  The Board specifically makes this finding with consideration of the Veteran's past work experience, which is entirely in physical labor intensive fields.  The medical evidence clearly supports a finding that his peripheral neuropathy interferes with his ability to grip, handle and carry material and further would make it difficult stand for long periods of time.  The Veteran's testimony further reflects that the PTSD makes it difficult for him to work around others and hard to focus, findings which are supported by the VA examiner's opinion that the condition causes reduced reliability and productivity.  

As such, and giving the Veteran the benefit of the doubt, the Board finds that TDIU should be granted effective December 17, 2012.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU) and special monthly compensation (SMC). See Rice v. Shinseki, 22 Vet. App. 447; see also, Akles v. Derwinski, 1 Vet. App. 118 (1991). The Veteran was granted TDIU effective December 17, 2012. Regarding SMC as of that date, the Board notes that the Veteran has already been granted SMC for the period from December 9, 2013 until March 1, 2014.  Likewise, the Veteran has also been granted SMC for the period beginning January 5, 2015.  For the remaining periods, as explained above TDIU was granted based upon the combined effect of the PTSD and the diabetes and its complications.  In other words for these periods, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU (as the Veteran's TDIU was granted based on a combination of several of his service-connected disabilities). See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010).  There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114 (s), (l), (k); 38 C.F.R. § 3.350 (a), (b), (i). As such, the Board will not further infer the issue of entitlement to SMC at this time.


ORDER

Service connection for hypertension is denied.

Service connection for sleep apnea is denied.

A rating in excess of 50 percent for PTSD prior to June 17, 2013 and as of March 1, 2014 is denied.

A rating of 70 percent, but no greater, for PTSD from June 17, 2013 to December 9, 2013 is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

TDIU is granted, effective December 17, 2012, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

A TDIU award of benefits may be granted where the schedular rating is less than total, but when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340 , 3.341, 4.16(a) (2015). 

As explained above, for the period of the appeal prior to December 17, 2012, the Veteran's service-connected disabilities of PTSD and diabetes mellitus had a combined evaluation for compensation of 60 percent.  As such, the combined rating percentage criteria for TDIU consideration under 38 C.F.R. § 4.16 (a) are not met.

Although the Veteran does not meet the rating requirements for consideration of a TDIU on a schedular basis under 38 C.F.R. § 4.16 (a), a TDIU may be granted alternatively on an extra-schedular basis under § 4.16(b) if it is established that the Veteran is indeed unemployable on account of his service-connected disability.  However, the Board is precluded from granting a TDIU on an extra-schedular basis in the first instance, and must refer the matter to the Director of Compensation Service for the initial adjudication. See 38 C.F.R. § 4.16 (b) (2014); Barringer v. Peake, 22 Vet. App. 242 (2008). If, and only if, the Director of the Compensation Service or designee determines that an extra-schedular TDIU is not warranted does the Board then have jurisdiction to decide the extra-schedular claim on its merits.

In this case, as noted above the Veteran argued that his PTSD and diabetes made him unemployable. Thus, because there is evidence that the Veteran maybe unemployable due to service-connected disabilities, the issue of entitlement to a TDIU is being referred to the Director of the Compensation Service for the initial adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to TDIU prior to December 17, 2012 to the Director of Compensation Service for consideration of assignment of an extraschedular rating for TDIU, pursuant to 38 C.F.R. §  4.16 (b). Prior to submission of the claim to the Director of Compensation Service, prepare a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue of entitlement to TDIU. Submit that statement, along with the Veteran's claims file to the Director of VA's Compensation Service.

2. Re-adjudicate the appeal, and if the appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response. Thereafter, return the appeal to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


